Citation Nr: 1757306	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-22 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Processing Center in 
Buffalo, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA Chapter 33 education benefits in the amount of $9,474.03 plus accrued interest thereon.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to July 2006.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2013 action by the Committee on Waivers and Compromises at the Regional Processing Center in Buffalo, New York.  

In August 2014, the Veteran testified before the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The electronic claims file does not contain the Veteran's VA Vocational Rehabilitation and Education folder or her document file concerning VA education benefits during her matriculation at Hunter College.  Hence, further development is required.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Prepare a written paid and due audit of the Veteran's account addressing the overpayment. This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due, fully explaining the calculations made to arrive at the amounts in question. In addition, the audit should include the amount of the overpayment, if any, that may have already been repaid by the Veteran. A copy of the written audit must be added to the electronic claims file and provided to the Veteran and her representative.

2.  Associate the Veteran's VA Vocational Rehabilitation and Education file with the appellant's electronic claims file.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Ask Hunter College to provide all of the Veteran's records with respect to her VA education benefits during her matriculation at that institution.  All attempts to secure this evidence must be carefully documented in the record.  If the RO is unable to secure those records it should notify the appellant and give her an opportunity to secure them herself.

4.  Have the Veteran complete an updated Financial Status Report, VA Form 5655. The appellant is advised that the duty to assist is not a one-way street. If she wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.

5.  Thereafter undertake any other indicated development.  Then readjudicate the issue of entitlement to waiver of an overpayment of VA education benefits.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, she and any representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


